DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip H. Burrus, (Reg. No. 45, 432) on May 13, 2022.
The application has been amended as follows:

IN THE CLAIMS:
	1.	(Currently Amended) A method, comprising:
identifying a system update for a first device;
presenting a forwarding target message at the first device in response to identifying the system update; 
sending a forwarding command from the first device to a service provider that provides communications services for the first device responsive to identifying the system update, wherein the forwarding command specifies a second device for receiving communications directed to the first device; and 
executing the system update after sending the forwarding command;
wherein the forwarding target message identifies the second device and that the communications directed to the first device will be received by the second device while the system update executes.
2.	(Currently Amended) The method of claim 1, wherein the communications directed to the first device comprise one or more of voice calls, text messages, and video call requests 
3.	(Previously Presented) The method of claim 2, further comprising presenting a notification message at the first device in response to identifying the system update.
4.	(Previously Presented) The method of claim 3, wherein the notification message further identifies an estimated completion time for execution of the system update.
5.	(Previously Presented) The method of claim 4, wherein the forwarding target message and the notification message are presented simultaneously.
6.	(Previously Presented) The method of claim 4, further comprising presenting at least one control simultaneously with the forwarding target message allowing a selection of another device, different from the second device, to receive the communications directed to the first device while the system update executes.
7.	(Previously Presented) The method of claim 1, the forwarding target message indicating that the communications directed to the first device will be routed to the second device while the system update executes.
8.	(Previously Presented) The method of claim 1, the forwarding target message identifying the second device and providing one or more controls allowing selection of an alternate device to use as the second device.
9.	(Previously Presented) The method of claim 1, further comprising sending a forwarding termination command from the first device to the service provider in response to completing executing the system update.
10.	(Original) The method of claim 1, further comprising sending a forwarding notification message to the second device responsive to sending the forwarding command.
11.	(Currently Amended) A first device, comprising:
a transceiver for receiving incoming communications; and
a processor to identify a system update for the first device, present an incoming communications forwarding target message the first device in response to identifying the system update, send an incoming communications forwarding command from the first device to a service provider that provides communication services for the first device responsive to identifying the system update, wherein the incoming communications forwarding command specifies a second device for receiving communications directed to the first device, and execute the system update after sending the incoming communications forwarding command;
wherein the first device and the second device are different devices.
12.	(Original) The device of claim 11, wherein the processor is to determine that the second device is co-located with the first device.
13.	(Original) The device of claim 12, wherein the processor is to determine that the second device is co-located with the first device based on a peer connection existing between the first and second devices.
14.	(Original) The device of claim 11, wherein the processor is to select the second device from a list of target devices.
15.	(Original) The device of claim 14, wherein the processor is to select the second device from the list based on a location of the first device.
16.	(Original) The device of claim 14, wherein the processor is to select the second device from the list based on a usage history parameter associated with the second device.
17.	(Original) The device of claim 11, wherein the processor is to query a user of the first device for an identifier associated with the second device.
18.	(Currently Amended) The device of claim 11, the processor presenting one or more controls at the first device concurrently with the incoming communications forwarding target message allowing a selection between deferring installation of the system update and presently installing the system update.
19.	(Original) The device of claim 11, wherein the processor is to send a forwarding termination command from the first device to the service provider after executing the system update.
20.	(Currently Amended) The device of claim 11, wherein the processor is to send a forwarding notification message to the second device responsive to sending the incoming communications forwarding command.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the amendments filed 16 May, 2022, a thorough search for prior arts on PE2E database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains, and the prior art of records, individually or in combination, fail to explicitly anticipate or render obvious limitations of “identifying a system update for a first device; presenting a forwarding target message at the first device in response to identifying the system update; wherein the forwarding command specifies a second device for receiving communications directed to the first device; and 
executing the system update after sending the forwarding command; wherein the forwarding target message identifies the second device and that the communications directed to the first device will be received by the second device while the system update executes.”, as recited in claim 1, and similarly recited in claim 11.
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468   


/KHALED M KASSIM/Primary Examiner, Art Unit 2468